DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent CN 201167737 to Lin in view of U.S. Patent No. 4,660,388 to Greene and U.S. Patent Pub. No. 2010/0199698 to Lapchenko.
Regarding Claims 1, 4 and 9, Lin teaches a temperature-controlled pet bed system comprising: an electrically powered cooling unit, the cooling unit comprising a compressor (Lin Fig. 1 #22), a condenser (Lin Fig. 1 #14), a refrigerant metering device (Lin Fig. 1 #3), and an evaporator (Lin Fig. 1 #6) that are fluidly coupled together to allow a refrigerant to flow through the cooling unit in a refrigeration cycle; a pet bed assembly configured to rest upon a support surface, the pet bed assembly comprising: an upper bed pad (Lin Fig. 1 #9) containing or being configured to contain a heat sink liquid (Lin “Water” in #9) to facilitate dissipation of heat and/or cold within the upper bed pad to avoid concentrated areas of hot and/or cold from forming on the upper bed pad, the upper bed pad being configured to allow a pet to lie upon a surface of the upper bed pad (Lin #9 is a flat, bed surface and satisfies the limitation of allowing a pet to lie upon a surface); and a lower bed support (Lin Fig. 1 #11) that supports the upper bed pad, the lower bed support containing the evaporator (Lin Fig. 1 #6) of the cooling unit, and being positioned adjacent to and below the upper bed pad so that heat is transferred between the upper bed pad and the evaporator to facilitate cooling of the upper bed pad (Lin abstract).
Lin teaches refrigeration, but is silent on having a refrigeration capacity from 100 Btu/hr to 1500 Btu/hr.  However, Greene teaches the general knowledge of one of ordinary skill in the art that it is known to provide a BTU/hr in the range of 650 BTU/hr for one person sleeping (Greene Col. 3 line 47-48, cooling capacity in the claimed range).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Lin with the teachings of Greene before the effective filing date of the claimed invention for comfort as taught by Greene.  The modification is “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.  The claimed range in view of Green is an obvious engineering design choice derived through routine tests and experimentation to optimize comfort.  Furthermore, the modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Lin as modified teaches an evaporator (Lin Fig. 1 #6), but is silent on it being formed from a metal material.  However, Lapchenko teaches the general knowledge of one of ordinary skill in the art that it is known to select a metal (i.e. aluminum) for fabricating evaporator tubing (Lapchenko paragraph [0003] and [0023]).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Lin with the teachings of Lapchenko before the effective filing date of the claimed invention for its good thermal conductivity and ease to work with as taught by Lapchenko.  The modification is merely an obvious engineering design choice involving the selection of a known material for its known properties [Leshin 125 USPQ 416].  In addition, the modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substitution of one known material for another to obtain predictable results.
Regarding Claim 2, Lin as modified teaches metering device is a capillary tube (Lin tube connection Fig. 1 between condenser and evaporator).  Alternatively, the examiner takes official notice that capillary metering is an old and well-known component of HVAC systems.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Lin before the effective filing date of the claimed invention to maintain a need pressure difference.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 3, Lin as modified teaches the lower bed support further comprises an insulating material to reduce heat transfer through the lower bed support (Lin abstract, claim 1, and Fig. 1 #18).
Regarding Claim 7, Lin as modified teaches a heating unit having a heating element contained within the lower bed support so that heat is transferred between the upper bed pad and the heating element to facilitate heating of the upper bed pad (applicant doesn’t claim specifics of the structure of the heater, the structural relationship between the heater and the cooler, nor that the devices are both working simultaneously or are actually two different units; Lin as modified satisfies the broad nature of the claim since Lin teaches both heating and cooling; Lin abstract).

Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent CN 201167737 to Lin in view of U.S. Patent No. 4,660,388 to Greene and U.S. Patent Pub. No. 2010/0199698 to Lapchenko as applied to claims 1, 2, 3, 4, 7, 9 above, and further in view of U.S. Patent No. 5,894,615 to Alexander.
Regarding Claim 5, Lin teaches a condenser (Lin Fig. 1 #14), but is silent on a condenser fan is provided with the condenser to facilitate cooling of condenser coils of the condenser.  However, Alexander teaches the general knowledge of one of ordinary skill in the art that it is known to use a condenser fan to facilitate cooling of condenser coils (Alexander #14; Col. 3 lines 1-3).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Lin with the teachings of Alexander before the effective filing date of the claimed invention to extend the operating life of the system by circulating air and prevents overheating.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 10, Lin as modified teaches a thermostat for regulating the temperature of the pet bed (Lin #2 and #3).  Alternatively, Alexander teaches the general knowledge of one of ordinary skill in the art to incorporate a thermostat (Alexander Col. 3 line 3; #13).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Line with the teachings of Alexander before the effective filing date of the claimed invention to activate the condenser fan as taught by Alexander.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Claim(s) 11, 12, 13, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent CN 201167737 to Lin in view of U.S. Patent No. 4,660,388 to Greene and U.S. Patent Pub. No. 2010/0199698 to Lapchenko as applied to claims 1, 2, 3, 4, 7, 9 above, and further in view of U.S. Patent No. 6,426,488 to Shielke.
Regarding Claims 11, 12, 17, 19 and 20, Lin as modified teaches a temperature-controlled pet bed system comprising: shell (Lin #9) and a lower bed support that supports the upper bed pad, the lower bed support being formed from a solid insulating material (Lin #18), but is silent on having upper and lower shell walls that are joined together along the perimeter to define an interior of the upper bed pad, the upper shell wall being formed from a flexible sheet or panel, and wherein the interior of the upper bed pad includes internal structures to stabilize the flexible upper wall.  However, teaches the general knowledge of one of ordinary skill in the art that it is known to provide upper and lower shell walls that are joined together along the perimeter to define an interior of the upper bed pad, the upper shell wall being formed from a flexible sheet or panel, and wherein the interior of the upper bed pad includes internal structures to stabilize the flexible upper wall (Shielke Fig. 2 #10, #10a and #10b upper and lower shell walls joined by a zipper; #3 internal structures).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Lin with the teachings of Shielke before the effective filing date of the claimed invention to keep it clean and for cushioning as taught by Shielke.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Regarding Claim 13, Lin as modified teaches the lower bed support is formed from a polymeric shell (Lin #7) that defines an interior of the lower bed support, and wherein the interior of the lower bed support is filled with the insulating material (Lin #18).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent CN 201167737 to Lin in view of U.S. Patent No. 4,660,388 to Greene, U.S. Patent Pub. No. 2010/0199698 to Lapchenko, and U.S. Patent No. 6,426,488 to Shielke as applied to claims 1, 2, 3, 4, 7, 9, 11, 12, 17, 19 and 20 above, and further in view of U.S. Patent No. 4,591,694 to Phillips.
Regarding Claim 14, Lin as modified teaches insulating material, but is silent on explicitly teaching the insulating material is an expanded polyurethane foam.  However, Phillips teaches the general knowledge of one of ordinary skill in the art to select polyurethane foam for insulating material (Phillips “Styrofoam” Col. 2 line 41).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Lin with the teachings of Phillips before the effective filing date of the claimed invention for the known lightweight properties of Styrofoam. The modification is merely an obvious engineering design choice involving the selection of a known material for its known properties [Leshin 125 USPQ 416] for intended use.  In addition, the modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substitution of one known material for another to obtain predictable results.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent CN 201167737 to Lin in view of U.S. Patent No. 4,660,388 to Greene, U.S. Patent Pub. No. 2010/0199698 to Lapchenko, and U.S. Patent No. 6,426,488 to Shielke as applied to claims 1, 2, 3, 4, 7, 9, 11, 12, 17, 19 and 20 above, and further in view of U.S. Patent No. 5,894,615 to Alexander.
Regarding Claim 15, Lin teaches a condenser (Lin Fig. 1 #14), but is silent on a condenser fan is provided with the condenser to facilitate cooling of condenser coils of the condenser.  However, Alexander teaches the general knowledge of one of ordinary skill in the art that it is known to use a condenser fan to facilitate cooling of condenser coils (Alexander #14; Col. 3 lines 1-3).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Lin with the teachings of Alexander before the effective filing date of the claimed invention to extend the operating life of the system by circulating air and prevents overheating.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 9-15, 17, 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



01 November 2022